In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
REBECCA WENTLAND,                        *
                                         *           No. 18-1308V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: July 22, 2022
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Sarah C. Duncan, United States Dep’t of Justice, Washington, DC, for Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Rebecca Wentland’s motion for final
attorneys’ fees and costs. She is awarded $34,747.51.

                                        *       *       *

       On August 28, 2018, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.
Petitioner alleged that the tetanus-diphtheria-acellular pertussis vaccine she

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
received on April 8, 2016, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), caused her to suffer from transverse myelitis. The
parties filed multiple expert reports, with petitioner retaining Dr. Salvatore Napoli
and respondent retaining Drs. S. Mark Tompkins and Norman Werdiger.
Thereafter, the parties agreed to start settlement discussions and on July 27, 2021,
the parties filed a stipulation, which the undersigned adopted as his decision
awarding compensation on the same day. 2021 WL 3733062.

       On September 27, 2021, petitioner filed a motion for final attorneys’ fees
and costs (“Fees App.”). Petitioner requests a total amount of $35,583.01,
comprised of $30,903.10 in attorneys’ fees and $4,679.91 in costs. Fees App. at 1-
2. Pursuant to General Order No. 9, petitioner has indicated that she has not
personally incurred any costs in pursuit of her petition. On September 30, 2021,
respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.

                                   *      *       *

       Because petitioner received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

                                              2
       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

       The undersigned has reviewed the hourly rates requested for the work of his
counsel at Conway, Homer, PC (the billing records indicate that the majority of
attorney work was performed by Mr. Patrick Kelly, with supporting work
performed by Ms. Meredith Daniels, Ms. Christina Ciampolillo, Mr. Joseph
Pepper, and Mr. Ronald Homer) and finds that the hourly rates are consistent with
what these attorneys have previously been awarded for their Vaccine Program
work. See, e.g., Skiles v. Sec’y of Health & Human Servs., No. 18-1597V, 2020
WL 5407823 (Fed. Cl. Spec. Mstr. Aug 14, 2020); Heddens v. Sec’y of Health &
Human Servs., No. 15-734V, 2019 WL 5791266 (Fed. Cl. Spec. Mstr. Oct. 24,
2019). Accordingly, the requested hourly rates are reasonable.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       Upon review, a small amount must be reduced for attorney time billed for
review of status reports prepared by other attorneys. The undersigned notes that it
is common practice for Conway, Homer, P.C. to have several attorneys assist over
the course of a case. In some instances, such as when preparing substantive
documents like the petition, briefs, and settlement demands, it is reasonable to have
another set of eyes review that document. However, it is not reasonable to have an
attorney bill for time to review routine filings, such as status reports and motions

                                             3
for enlargement of time, when those filings were prepared (and billed for) by
another attorney. This is not the first time the undersigned or other special masters
have noted this particular issue concerning Conway, Homer P.C. billing practices.
See, e.g., Manetta v. Sec’y of Health & Human Servs., No. 18-172V, 2020 WL
7392813, at *2 (Fed. Cl. Spec. Mstr. Nov 19, 2020); Lyons v. Sec’y of Health &
Human Servs., No. 18-414V, 2020 WL 6578229 (Fed. Cl. Spec. Mstr. Oct. 2,
2020). Additionally, the undersigned has noticed some instances where Mr. Homer
and Mr. Kelly billed for review of the same routine filings from respondent and the
Court, which has led to an excessive amount of time billed for their review.

      To offset these issues, the undersigned finds a reduction of $835.50 to be
appropriate in this case. However, the undersigned notes that in future cases in
which these same issues arise, the reduction will increase to reflect both a
reduction of inappropriately billed time billed and a deterrent aspect to offset the
increased use of judicial resources necessary to address these repetitive issues.2

       Accordingly, petitioner is awarded final attorneys’ fees of $30,067.60.

       C.     Costs Incurred

      Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$4,679.91 in attorneys’ costs. This amount is comprised of acquiring medical
records, postage, the Court’s filing fee, work performed by petitioner’s medical
expert, Dr. Salvatore Napoli. Dr. Napoli billed 10 hours at $400.00 per hour. The
hours billed are reasonable for the work performed in the instant case and Dr.
Napoli’s hourly rate has previously been found reasonable by the undersigned. See
Heddens v. Sec’y of Health & Human Servs., No. 15-734V, 2019 WL 5791266
(Fed. Cl. Spec. Mstr. Oct. 24, 2019).

       The remainder of the costs are typical of Vaccine Program litigation and
have been supported by appropriate documentation. Petitioner is therefore awarded
the full amount of attorneys’ costs requested.



       2
        Attorneys at Conway, Homer have been previously warned that including duplicate
work of other attorneys may result in an increased deduction. See, e.g., Burgos v. Sec’y of
Health & Human Servs., No. 16-903V, 2022 WL 1055355 (Fed. Cl. Spec. Mstr. Mar. 15, 2022).
However, that warning was given after the fee application was submitted in this case.

                                                4
               D.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $34,747.51 (representing
$30,067.60 in attorneys’ fees and $4,679.91 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and his attorney, Mr. Ronald
Homer.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.3


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5